Citation Nr: 0113415	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-01 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a low 
back disorder and, if so, whether all the evidence both old 
and new warrants the grant of service connection.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to August 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Reno, Nevada. 

The veteran was afforded a personal hearing in April 2000 at 
the RO before a local hearing officer.

The Board also notes that the veteran's accredited 
representative appears to have raised the issue of 
entitlement to a total rating based on individual 
employability due to service-connected PTSD.  However, this 
issue has not been developed for appellate review and, 
accordingly, is referred to the RO for appropriate action. 

The issue concerning whether new and material evidence has 
been submitted to reopen the veteran's claim for service 
connection for a low back disorder will be addressed in the 
REMAND section of this decision.  


FINDINGS OF FACT

The clinical signs and manifestations of the veteran's 
service-connected PTSD are productive of social and 
industrial impairment with reduced reliability and 
productivity as characterized by such symptoms as depression, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.



CONCLUSION OF LAW

The schedular criteria for an evaluation of 50 percent, but 
no higher, for the veteran's PTSD have been met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-2099 (2000) 
(to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R.§ 4.7, Part 4, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes VA has a duty to assist the 
veteran in the development of the veteran's claims.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Board is satisfied that all 
relevant facts have been properly developed as to the 
veteran's claims of entitlement to an increased evaluation 
for PTSD and that no further assistance is required in order 
to satisfy the duty to assist.  The RO requested all relevant 
treatment records identified by the veteran, and the veteran 
was informed in various letters what records the RO was 
requesting.  By virtue of the Statement of the Case, 
Supplement Statement of the Case, VA letters and rating 
decisions issued during the pendency of the appeal, the 
veteran and her representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.  The veteran was also afforded the 
opportunity to present testimony at a hearing on appeal 
before a hearing officer at the RO.

The veteran essentially asserts that, based upon various 
"GAF" [Global Assessment of Functioning] scores of record, 
she should be awarded a 70 percent rating for her service-
connected PTSD.  See VA Form 9, Appeal to Board of Veterans' 
Appeals, dated in December 1999.  In addition, as shown as 
part of an Appellant's Brief, dated in April 2001, the 
veteran's representative claims that a 100 percent rating is 
for application as the veteran is totally disabled for 
gainful work.  

Service connection was originally granted for "anxiety 
reaction" in March 1973; a 10 percent rating was assigned 
pursuant to Diagnostic Code 9400 from January 15, 1973.  In 
May 1977, the rating previously assigned for anxiety reaction 
was increased to 30 percent, effective February 6, 1976.  
Subsequently, following the veteran's December 1998 claim for 
an increase based upon sexual trauma, as well as following 
her August 1999 claim for service connection for PTSD, 
service connection was granted in September 1999 for "PTSD 
(claimed as due to sexual trauma in service)."  Diagnostic 
Code 9411 was used by the RO in 1999, and a 30 percent rating 
was assigned effective February 6, 1976.  The RO informed the 
veteran, as part of its October 1999 notice letter, that the 
veteran's service-connected disability previously referred to 
as anxiety reaction had been changed to PTSD with anxiety 
reaction.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Effective November 7, 1996, all mental disorders are rated 
under the same criteria, the "General Rating Formula for 
Mental Disorders," Diagnostic Code 9440, whether diagnosed 
as PTSD, schizophrenia, generalized anxiety disorder, etc.  
38 C.F.R. § 4.130 (2000).  As this claim was filed subsequent 
to November 1996, only the revised rating criteria may be 
considered.  As amended, section 4.130 of 38 C.F.R. reads as 
follows for the 10-100 percent ratings:

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress; or, symptoms controlled by continuous medication.  
[10 percent].

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  [30 percent].

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  [50 percent].

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  [70 percent].

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  [100 
percent].
38 C.F.R. § 4.130, Diagnostic Code 9440 (2000).    

In addition, other related regulations were amended in 
November 1996.  According to the applicable rating criteria, 
when evaluating a mental disorder, consideration of the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission must be considered.  
38 C.F.R. § 4.126(a) (2000).  In addition, the evaluation 
must be based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  Further, when evaluating the 
level of disability from a mental disorder, the extent of 
social impairment is considered, but the rating cannot be 
assigned solely the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (2000).

The veteran has been service connected for a psychiatric 
disorder for many years (since 1973).  Review of the evidence 
of record shows that the veteran has been in receipt of 
extensive treatment for her psychiatric state since that 
time, most notably beginning in the late 1990's.

On VA neuropsychiatric examination conducted in February 1973 
moderate anxiety reaction was diagnosed, and at the time of 
similar evaluation in April 1977 moderately severe anxiety 
reaction was diagnosed.  

Review of the evidence also includes a VA hospital discharge 
summary corresponding to an admission of approximately one 
week from December 1998 to January 1999 at the VA Medical 
Center (VAMC) located in Las Vegas, Nevada.  The diagnoses 
included major depression, recurrent, moderate; and PTSD.  
GAF scale scores were reported as follows:  35 at admission, 
60 at discharge, and 65 which was estimated for the past 
year.  The summary also noted that the veteran had been 
seeing a nurse practitioner in the VA outpatient health 
clinic in Las Vegas, Nevada where she had been treated for 
PTSD secondary to sexual trauma reportedly experienced during 
her period of service.  It was noted that because the 
veteran's condition had noted to have become deteriorated 
while in therapy at the outpatient department she was 
referred to the VAMC.  The veteran had complained of 
experiencing memory lapses, the inability to concentrate, and 
problems associated with trusting other people.  

Upon mental examination, the veteran was reported to exhibit 
good eye contact and adequate speech.  No active delusions, 
hallucinations, or loosened associations were reported.  The 
veteran's mood was noted to be depressed and anxiety was also 
noted to be manifested.  The veteran was oriented for time, 
place, and person.  The examiner also noted that the 
veteran's capacity to be employed needed to be further 
assessed through outpatient care, and that certainly PTSD 
signs and symptoms may cause some interference in full time 
gainful employment.  It was added that, in the veteran's 
case, the full extent of her employability was somewhat 
uncertain.  

The veteran was afforded a VA PTSD examination in May 1999.  
She claimed to have been depressed on and off for many years.  
At times she claimed to have been unable to sleep, and, at 
other times, reported sleeping too much.  The veteran added 
that she had in the past experienced suicidal thoughts.  She 
added that she had dreams and nightmares about her being 
subjected to sexual trauma inservice.  

Examination revealed the veteran to exhibit both tension and 
anxiety but that she denied having delusions or 
hallucinations.  She showed no memory impairment, her affect 
and mood were reported to be appropriate, she was alert and 
oriented, and her insight and judgment was described as 
adequate.  Additionally, the veteran's depression was 
described as somewhat worsened.  The diagnoses included:  
PTSD, described as mild; and general anxiety disorder with 
depression.  A GAF score of 51 was also provided.  

Review of the record is also shown to contain numerous VA 
outpatient treatment records, dated from 1998 to 2000, 
reflective of treatment afforded the veteran for PTSD.  Many 
of these treatment records are shown to contain GAF score 
findings.  For example, GAF scores were reported as 55 in May 
and July 1999, 45 in August 1999, 35 in April 2000, and 40 in 
May 2000.

In the course of the above-mentioned April 2000 hearing, the 
veteran testified that she was treated on a weekly basis for 
her PTSD, and that she had nightmares and trouble sleeping.  
She added that her last full time job was in 1996.  The 
veteran also claimed to experience panic attacks on a daily 
basis, and that her biggest PTSD-related problem was her 
wanting to be by herself.  

Also of record is an April 2000 letter from the Chairperson 
of the Las Vegas VAMC's Women's Sexual Trauma Team.  Review 
of the letter shows that the chairperson, a registered nurse 
practitioner with a master's degree in education, indicated 
that the veteran, even with ongoing treatment, at times 
functioned quite well doing various volunteer activities but 
at other times she relapsed.  The veteran was noted to be 
incapable of working on a full time basis at anything, be it 
volunteer or employment.  The veteran's symptoms were noted 
to include general mistrust of people, periods of severe 
isolation, crying spells for no apparent reason, and 
nightmares.  The veteran was also noted to experience 
episodes of dissociation on many occasions, sudden outbursts 
of anger, and frequent intrusive thoughts of the actual 
sexual trauma.  The registered nurse also mentioned that the 
veteran had an execrated startle response and was fearful of 
closed spaces.  

The most recent VA examination of May 2000 reflects that the 
examiner reported that the veteran definitely exhibited 
classic symptoms as a result of sexual trauma, continuing to 
have depressant spells, in spite of the fact that she was 
being seen individually as well as attending group therapy.  
The veteran reported having worked in a casino from 1986 to 
1996, after which time she spent most of her time mining 100 
acres which she owned.  The veteran indicated that at times 
she did not want to live, having no purpose in life.  She 
claimed to have nightmares on a regular basis.  She also 
indicated that at times she had to force herself to go 
outside and that she also had trouble with memory.

Objective findings were reported by the examiner to include 
overall intact memory and the veteran's denial of either 
delusions or hallucinations.  The veteran's affect and mood 
were described as that of tension and depression.  She was 
noted to appear alert and oriented, to exhibit well modulated 
speech, and to show no circumstantiality or flight of ideas.  
Insight and judgment were described as adequate.  A GAF score 
of 50 was provided.  The examiner also reported that 
additional psychological testing was discussed with the 
veteran and that the veteran was agreeable.  The veteran was 
informed that she would be contacted as to the time and place 
of the testing. 

Regarding the above-mentioned psychological testing, an 
addendum to the May 2000 VA examination report shows that 
because the veteran was a "no show" for her August 2000 
testing no definitive diagnosis was made, although the 
examiner added that he believed the veteran had mild PTSD.  A 
July 2000 VA memorandum indicates that a letter of 
notification letter was mailed to the veteran that day 
concerning her scheduled August 2000 psychological testing at 
the Loma Linda VAMC.  Also of record is a Compensation and 
Pension worksheet received by the RO in August 2000 which, 
while showing that the veteran was notified in July 2000 by 
mail of her testing which had been scheduled for August 2000, 
indicated that the veteran failed to report for this 
scheduled psychological testing.  

On the basis of these findings, the Board concludes that the 
veteran meets the criteria for a 50 percent rating under the 
revised criteria.  Specifically, the medical findings 
reported between 1998 and 2000 reflect that she has been 
treated on many occasions for her PTSD, at which time GAF 
scores are shown to have indicated scores ranging from 35 to 
65.  

To this, the Board notes that a GAF rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).  Reflective of the various GAF scores of 
record, the Board notes that a GAF of 65 is defined as some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with some 
meaningful interpersonal relationships.  A GAF of 51 to 60 is 
defined as moderate symptoms (e.g., flat effect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers.  A 
GAF of 45 reflects serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  
Additionally, a GAF scale score finding of 35 is defined as 
exhibiting some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or any major impairment in several areas, such 
as work or school, family relations, judgment, thinking or 
mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).

The medical findings reported between 1998 and 2000 reflect 
that the  veteran was treated on numerous occasions, mostly 
on an outpatient basis but also requiring her to be admitted 
into a VA hospital, during which time PTSD was diagnosed.  
The veteran is also shown to have exhibited flattened affect 
and complained of panic attacks more than once a week.  She 
also is noted to have complained of trouble associated with 
memory.  A medical opinion is also of record indicating that 
the veteran was incapable of working on a full time basis.  

Additionally, as discussed above, several GAF scale scores 
supplied as part of medical records during this period of 
time are shown to range from 35 to 65.  In the Board's view, 
while noting the presence of several medical diagnoses of 
record which describe the level of severity of the veteran's 
PTSD as "mild," upon consideration of the complete 
evidentiary record, to include the many times in which the 
veteran has been treated for her PTSD as well as in 
consideration of the above-mentioned GAF scores on file, the 
current symptoms are indicative of more than the 30 percent 
criteria that contemplate impairment due to "occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks" due to a variety of 
psychiatric symptoms (depressed mood, anxiety, panic attacks, 
etc.).  In essence, the Board is of the opinion that the 
veteran's disability picture more closely resembles the 
criteria for the 50 percent rating under the revised 
criteria.  38 C.F.R. § 4.7 (2000).  Again, these findings are 
bolstered by above-cited GAF scores of record.  When read 
together, the Board finds that the most recent medical 
evidence of record, dated from 1998 to 2000, reflects a 
disability picture that is more closely approximate to the 
criteria for a 50 percent rating under the revised rating 
schedule.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(while evaluation of a service-connected disability requires 
review of the veteran's medical history, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern).

However, upon review of all the evidence of record, the Board 
concludes that there is simply not enough evidence to support 
a schedular evaluation in excess of 50 percent.  The medical 
evidence in the file does not reflect a degree of 
occupational and social impairment which "more nearly 
approximates" the criteria for 70 or 100 percent evaluations 
under the revised rating criteria.  The evidence of record 
does not establish that the appellant has recently expressed 
any suicidal ideation or that she has ever engaged in 
obsessional rituals.  Nor has she demonstrated near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively.  There 
is no documentation in the record of unprovoked irritability 
with periods of violence, or any spatial disorientation or 
sustained neglect of personal appearance and hygiene.  Also, 
on recent VA examination the veteran's speech was not shown 
to be impaired and she was responsive.  

With respect to the criteria for a 100 percent rating, the 
evidence is negative for persistent psychotic symptoms like 
active delusional or hallucinatory ideations, the inability 
to care for self, disorientation to time and place, or 
persistent danger of hurting self or others.  The Board notes 
that a persistent degree of impairment caused by one or more 
of these symptoms has not been objectively corroborated by 
the extensive medical record, including as noted on the VA 
psychiatric examinations conducted in 1999 and 2000 or by the 
older medical reports of treatment and/or evaluation by VA of 
record.  When all of these facts are considered together, it 
is the Board's opinion that the evidence weighs strongly 
against a finding of greater than a 50 percent rating under 
the revised schedular standards.

Moreover, there is no evidence whatever that the veteran is 
now or has been in the recent past "grossly impaired" due 
to her service-connected psychiatric disorder as that term is 
used in the revised criteria for a 100 percent rating.  As 
detailed above, findings on the VA examinations conducted in 
both 1999 and 2000 reflect that she was alert and oriented 
and not acutely experiencing active psychotic thoughts, to 
include homicidal/suicidal and delusional/hallucinatory 
ideations.  Moreover, the fact that older medical examination 
reports and evaluations are negative for these kinds of gross 
psychotic symptoms as well and the fact that she has not 
required more serious clinical intervention for her symptoms, 
i.e., inpatient hospitalization (with the exception of an 
admission from December 1998 to January 1999) weighs heavily 
against a finding that she is grossly impaired by her PTSD.

To the extent that the veteran contends that she should be 
rated as more than 50 percent disabled due to her psychiatric 
symptomatology, as a layperson, she is not considered 
competent to offer an opinion as to matters requiring 
specialized knowledge, i.e. degree of impairment due to a 
medical condition.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Clark v. Derwinski, 2 Vet. App. 166 
(1992).  Competent medical evidence is required.

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the United States Court of Appeals for Veterans Claims 
(Court) in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis, which supports a rating 
higher than 50 percent.  The evidence is not in equipoise as 
to warrant consideration of the benefit of the doubt rule.  
38 C.F.R. § 4.3 (2000).


ORDER

An increased evaluation of 50 percent for PTSD is granted, 
subject to the law and regulations governing the payment of 
monetary benefits. 


REMAND

In reference to the veteran's claim of whether new and 
material evidence has been received to reopen a claim for 
service connection for a low back disorder, the Board notes 
that during the veteran's hearing in April 2000 she testified 
that she had been treated by private physicians for back-
related problems since her service separation.  (See pgs. 6 
and 7 of hearing transcript).  The veteran further testified 
that in December 1970, shortly after her service separation, 
she was treated for her back at the VAMC located in Jackson, 
Mississippi.  (See pgs. 4 and 5 of transcript). 

The Board also points out that as part of a VA Form 21-4138, 
Statement in Support of Claim, dated in July 1999, the 
veteran indicated that she had been treated at the VAMC 
located in Memphis, Tennessee.  A letter from the RO to the 
veteran dated in August 1999 indicates that records from the 
VAMC in Memphis, Tennessee were to be requested.  Review of 
the record shows that these records were sought in August 
1999 and that in October 1999 the RO was informed that the 
medical records had been transferred to the VAMC located in 
Las Vegas, Nevada.  It does not appear that an effort was 
subsequently made to obtain the records from either the 
Memphis, Tennessee VAMC or from the Jackson, Mississippi 
VAMC.  VA is held to have constructive notice of documents 
generated by VA, even if the documents have not been made 
part of the record in a claim for benefits.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  As VA is on notice that 
additional pertinent records may exist, the case must be 
remanded for further development.  

As such, in order to comply with the statutory duty to 
assist, which includes the providing of assistance in 
obtaining records, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
actions:

1.  The RO should furnish the appellant 
the appropriate release of information 
forms in order to enable her to identify 
the names and complete addresses of any 
additional medical providers, either 
private or VA, who have treated her for 
her claimed low back disability since her 
1970 service separation.  After securing 
any necessary release, the RO should 
attempt to obtain records of any 
treatment identified by the veteran which 
have not already been associated with 
record.  All records obtained should be 
added to the claims folder.  

2.  The RO should take the appropriate 
action to obtain VA medical treatment 
records from the VAMC located in Jackson, 
Mississippi, to include those dated in 
December 1970, and from the VAMC located 
in Memphis, Tennessee.  All records 
obtained should be associated with the 
claims folder.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
issue of whether new and material 
evidence has been received to reopen the 
claim of entitlement to service 
connection for a low back disorder.

In the event that the benefit sought is not granted, the 
appellant and her representative should be furnished a 
supplemental statement of the case and an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 


